OPINION — AG — ** DEPARTMENT OF CORRECTIONS — PAYMENT OF COURT COSTS ** THERE IS A MANDATORY DUTY ON THE INSTITUTION IN WHICH THE PRISONER IS HOUSED TO PAY THE COSTS AND EXPENSES SET FORTH IN 22 Ohio St. 1971 1277 [22-1277], THE REQUIRED PAYMENT UNDER 22 Ohio St. 1971 1277 [22-1277], SHOULD BE MADE TO THE COURT CLERK, WHO CAN THEN DISBURSE TO THE APPROPRIATE PERSONS AS IS DONE IN TYPICAL CRIMINAL AND CIVIL PROCEEDINGS., IT IS MANDATORY THAT THE PAYMENTS BE MADE FROM THE FUNDS PROVIDED FOR THE SUPPORT AND MAINTENANCE OF THE PARTICULAR INSTITUTION IN WHICH THE PERSON CHARGED IS PRISONER., CONCERNING A PAST PAYMENT TO THE COUNTIES, THE FAILURE OF THE INSTITUTION TO CERTIFY TO THE PROSECUTING ATTORNEY (DISTRICT ATTORNEY) THAT THERE WAS SUFFICIENT FUNDS ON HAND SHOULD HAVE NO EFFECT IF, IN FACT, THERE WERE SUFFICIENT FUNDS FOR THE PAYMENT OF THESE COSTS AND EXPENSES. AS TO FUTURE PAYMENTS, HOWEVER, NO PAYMENT SHOULD BE MADE UNTIL THE STATUTORY REQUIREMENTS OF CERTIFICATION IS MET. CITE: 22 Ohio St. 1971 464 [22-464], 22 Ohio St. 1971 1271 [22-1271] (TODD MARKUM)